Citation Nr: 0111552	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-06 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active duty in the Navy from October 1951 
to August 1953.  He apparently was also a member of the Navy 
Reserve from 1947 until he entered active duty and then from 
August 1953 until 1983, when he retired.  This case comes to 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1998 rating decision issued by the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim of 
entitlement to service connection for bilateral hearing loss.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The Board notes that the appellant's service medical records 
from more than 20 years in the Navy Reserve, apart from some 
records from the 1947 to 1951 period, have not been 
associated with the claims file.  While the RO has attempted 
to obtain the Navy Reserve service medical records without 
success, it does not appear that a request was directed to 
the Naval Reserve Personnel Center in New Orleans which is 
the repository for the medical records of retired naval 
reserve personnel.  Nor does it appear that the appellant was 
ever asked if he was in possession of copies of his complete 
service medical file.  According to his testimony at his 
April 1999 RO personal hearing, the appellant seems to be in 
possession of his service personnel records, but no copies of 
these records are in evidence.

Review of the claims file does not indicate that any VA 
physician ever reviewed the entire claims file or examined 
the appellant.  Therefore, no adequate or complete assessment 
of the nature and etiology of the appellant's claimed 
bilateral hearing loss has ever been accomplished.

The appellant's representative, in the March 2001 informal 
hearing presentation, requested a remand due to the change in 
the law.  Therefore, for these reasons, a remand is required.  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact all appropriate 
entities, such as the Naval Reserve 
Personnel Center in New Orleans, and 
obtain the appellant's Navy Reserve 
medical records.  The appellant should be 
asked if he is in possession of any 
additional service medical or service 
personnel records.  If so, copies of all 
such records should be obtained and 
associated with the claims file.

3.  The RO should afford the appellant a 
VA audiometric examination, with review 
of the claims file and examination of the 
appellant by an appropriate VA medical 
specialist, in order to determine whether 
it is as likely as not that any hearing 
loss disability that is related to in-
service exposure to acoustic trauma 
currently exists.

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any examination(s) scheduled as 
a result of this remand and to cooperate in the development 
of the case, and that the consequences of failure to report 
for a VA examination without good cause may include denial of 
his claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


